DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 7/19/2022.

Election/Restrictions
Claims 3 and 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group and/or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/19/2020.

Response to arguments
All of Applicant’s arguments filed 7/19/2022 have been fully considered and are not persuasive.
Applicant’s amendments do not resolve the issues presented by the Examiner in the 112 rejection, as such the rejection is maintained.
Regarding the 103 rejection over Boardman (US 4,916,169), Applicant’s arguments are summarized as follows: Applicant argues that Boardman is explicitly referring to a platinum complex/free-radical photoinitiator combination. See, e.g., col. 2, 11. 23-33), there is no free platinum complex present in the composition. Applicant further argues that Boardman describes radical or ionic induced reactions which does not contain the desired high molecular weight polymers, but also low molecular weight oligomer which cause skin irritation and comparable health concerns.  Boardman fails to disclose a catalyst as claimed and does not describe a composition suitable for topical application to skin due to the high amounts of free radical generated during the polymerization process. Applicant also argues that the generation of free radicals is not a major problem in the dental application of Boardman due to the relatively inert ceramic of the tooth surface. The situation is quite different for topical applications, where the damage to the skin by free radicals.
Applicant’s arguments are not persuasive as Boardman (US’169) does not require the platinum complex to be combined with a free-radical initiator. Boardman also does not teach that the photoinitiators are those that are capable of generating free radical upon absorption of actinic radiation.  The Examiner would like to note that all the citations provided by Applicant when referring to the Boardman reference are not found in Boardman reference cited by the Examiner, US4,916,169.  The citations provided by Applicant appear to be found in Boardman (US6,046,250) which is no longer being relied upon by the Examiner.  The currently cited Boardman reference (US’169) makes no mention of needing an initiator and teaches reacting a siloxane (i.e. polymer precursor), platinum catalyst and a sensitizer.  Boardman further teaches the platinum catalyst of instant claim 6 and teaches the reaction to be initiated upon exposure to light.  The cited Boardman reference (US’169) also does not teach radical or ionic reactions and does not teach the generation of free radicals, therefore, Applicants arguments against this is not persuasive.
Applicant’s arguments relevant to the rejection over the Boardman (US’169) and Koellnberger reference are summarized, however, arguments pertaining to the Boardman (US’250) reference will not reiterated and they are not persuasive for the same reasons already discussed above.  Applicant remarks that substituting a catalyst for an initiator is not a simple substitution.  Furthermore, Koellnberger teaches the catalyst to be produced and handled under inert conditions which is in clear contrast to the teachings of Boardman
This is not persuasive as the Examiner is substituting one catalyst for another catalyst, as discussed above, Boardman (US’169) does not teach the use of initiators, only sensitizers, and the Boardman conditions referred to by Applicant appear to be those disclosed in Boardman (US’250).
Regarding the substitution proposed by the Examiner, Applicant argues that this is based solely on impermissible hindsight.
This is not persuasive as both Koellnberger and Boardman (US’169) teach art recognized equivalent platinum catalysts as they are both taught by the prior art to be used for the same purpose (hydrosilation reactions in which activation is effected by means of ultraviolet or visible radiation) and its prima facie obvious to substitute one functionally equivalent catalyst for another with a reasonable expectation of success.  As for the assertion that the rejection is based on hindsight, as noted in MPEP 2145, any obviousness rejection is in a sense necessarily a reconstruction based on hindsight reasoning and is not improper if it takes into account only knowledge within the level of ordinary skill in the art at the time the claimed invention was made.  Applicants have provided no evidence that the rejection is not based on knowledge available to those of ordinary skill in the art.
Applicant further argues that Koellnberger is directed to a completely different application fields and makes no mention of cosmetic application.
This is not persuasive as it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, while Koellnberger does not mentioned cosmetics, Koellnberger is in the same field of endeavor as the instant application as both discuss hydrosilation reactions with siloxane precursors and platinum catalyst.
	Regarding the 103 rejections over Zheng, Applicant argues that Zheng fails to teach the polymerization catalyst as set forth in claim 1 and also does not teach the claimed polymer precursor as Zheng teaches crosslinking of a polymeric siloxane structure.
This is not persuasive. Regarding the claimed catalyst, this limitation is made obvious by Boardman (US’169) as the rejection is based on obviousness not anticipation.  Regarding the polymer precursor, it is noted that Zhen teaches crosslinking hydrosilane polymers that read on the claimed polymer precursor.  As discussed in the rejection below and also in the office action mailed 4/19/2022, pg. 10, Zheng teaches a method for forming an elastomeric film on a body comprising: applying to said body, a siloxane polymer and a hydrosilane in the presence of a cross-linking catalyst.  The hydrosilane polymer is taught to typically have the structure shown in formula II: 

    PNG
    media_image1.png
    141
    457
    media_image1.png
    Greyscale
 , wherein the hydrosilane comprises at least 2 silicone bonded hydrogen atoms in each molecule and wherein R1*-R6* can be selected from vinyl or alkyenyl groups, which provides a polyorganohydrosiloxane which overlaps with the polymer as recited by instant claims 2 and 4b.
Applicant argues that there is no teaching or even suggestion to change from a hydrosilylation inhibitor to a photoactivatable catalyst in the corresponding description paragraphs of Zheng, such as paragraphs [0039] and [0040].
This is not persuasive as the rejection is not based on changing the hydrosilylation inhibitor, which is an optional component in Zheng, to a photoactivatable catalyst, the rejection is based on substituting the platinum catalyst of Zheng with the platinum catalyst of Boardman with a reasonable expectation of success as Zheng teaches that the composition can be formulated such that crosslinking isn’t initiated till the reaction is triggered by light.
Applicant argues that Greaves only refers to the compound for its capability as an initiator. Greaves fails to teach or even suggest a combination of the compound with a catalyst, much less in the role as a sensitizer.
This is not persuasive as a compound and its properties are inseparable, thus it inherently has the property of being a sensitizer,  and Greaves was only cited by the Examiner to show that it can be used for skin reactions.
Applicant argues that Koellnberger does not remedy the deficiencies of Zhen, Boardman and Greaves for the same reasons previously discussed.
This is not persuasive for the reasons already discussed above.

Maintained Rejections
Claim Rejections - 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “catalytic polymerization” in claim 1 renders the claim indefinite.  Light is polymerization with a catalyst which reads on catalytic polymerization. Thus, it is not clear what is meant by dual polymerization by light and catalyst.
For purposes of examination the claimed composition needs to only be capable of being polymerized with light.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boardman (US 4,916,169), cited on the 11/30/2021 IDS.
The instant claims are directed to a composition, for topical application to the skin, comprising a polymer precursor and a polymerization catalyst, in the presence of which the polymer precursor polymerizes under the action of light.  
Boardman discloses a process for the addition of compounds containing silicon-bonded hydrogen to compounds containing aliphatic unsaturation and compositions suitable for said process. The process is activated by visible radiation and is conducted in the presence of a platinum complex having one cyclopentadienyl group that is eta-bonded to the platinum atom and three aliphatic groups that are sigma-bonded to the platinum atom and a sensitizer that is capable of absorbing visible light and is capable of transferring energy to said platinum complex such that the hydrosilation reaction is initiated upon exposure to visible light. The invention also provides for use in the aforementioned process (Abs).
Boardman teaches a radiation curable composition (Boardman claim - 27) comprising:  
    PNG
    media_image2.png
    594
    716
    media_image2.png
    Greyscale
, reading on siloxane of instant claim 2.  The composition further comprises a platinum complex of formula (i.e. chemical substance).

    PNG
    media_image3.png
    494
    689
    media_image3.png
    Greyscale
, reading on instant claim 6; and a sensitizer that is capable of absorbing visible light, reading on photosensitizer.
As discussed above the is capable of absorbing visible light and is capable of transferring energy to said platinum complex, which reads on instant claim 6.
Example 29 discloses a visible light curable polyvinylsiloxane formulation prepared by mixing a vinyl terminated polymer of Ex.1, crosslinking agent, catalyst (CpPt(CH3)3) and sensitizer (2-chlorothioxanthone), which anticipates instant claims 1-2 and 6-7.
Boardman teaches the invention provides an improved process for the visible-radiation activation addition reaction (col. 2, lines 15-25), which reads on catalyst being capable of catalyzing via a dual polymerization effected by light followed by addition reaction polymerization.
While the art fails to teach the composition to be used for topical application to skin and does not teach it to be a cosmetic or pharmaceutical composition, these are recitations of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the composition of the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitations.  The composition of the prior art is taught to be used as an impression material for dental applications (i.e. use in the mouth) and is therefore inherently capable of being applied to the skin and is capable of being a cosmetic or pharmaceutical composition absent factual evidence to the contrary.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boardman (US 4,916,169) and Koellnberger (US 8,088,878).
The instant claims are directed to a composition, for topical application to the skin, comprising a polymer precursor and a polymerization catalyst, in the presence of which the polymer precursor polymerizes under the action of light.  
Boardman discloses a process for the addition of compounds containing silicon-bonded hydrogen to compounds containing aliphatic unsaturation and compositions suitable for said process. The process is activated by visible radiation and is conducted in the presence of a platinum complex having one cyclopentadienyl group that is eta-bonded to the platinum atom and three aliphatic groups that are sigma-bonded to the platinum atom and a sensitizer that is capable of absorbing visible light and is capable of transferring energy to said platinum complex such that the hydrosilation reaction is initiated upon exposure to visible light. The invention also provides for use in the aforementioned process (Abs).
Boardman teaches the radiation curable composition (Boardman claim - 27) comprising:  
    PNG
    media_image2.png
    594
    716
    media_image2.png
    Greyscale
, reading on siloxane of instant claim 2.  The composition further comprises a platinum complex of formula (reading on chemical substance).

    PNG
    media_image3.png
    494
    689
    media_image3.png
    Greyscale
, reading on instant claim 6; and a sensitizer that is capable of absorbing visible light, reading on photosensitizer.
As discussed above the is capable of absorbing visible light and is capable of transferring energy to said platinum complex, which reads on instant claim 6.
Example 29 discloses a visible light curable polyvinylsiloxane formulation prepared by mixing a vinyl terminated polymer of Ex.1, crosslinking agent, catalyst (CpPt(CH3)3) and sensitizer (2-chlorothioxanthone), which anticipated instant claims 1-2 and 6-7.
Boardman teaches the invention provides an improved process for the visible-radiation activation addition reaction (col. 2, lines 15-25), which reads on catalyst being capable of catalyzing via a dual polymerization effected by light followed by addition reaction polymerization.
Regarding claims 6-7: Boardman teaches that the composition can further comprise a sensitizer, such as 2-isopropylthioxanthone (Boardman – claim 9).
However, Boardman fails to teach the platinum catalyst to be as recited by instant claim 5.
Koellnberger discloses η-cyclopentadienyl-tri(σ-hydrocarbyl) platinum compounds in which the cyclopentadienyl ring is linked to a hydrolysable silyl group by an alkylene group are effective light-activated hydrosilylation catalysts which are also non-volatile (Abs).
Koellnberger teaches these novel platinum catalysts to be activated by ultraviolet and/or visible radiation (Col. 1, lines 15-20). Koellnberger also teaches that the novel platinum catalysts do not have the same disadvantages, such as contribute to health risks due to inhalation, as compared to prior art compositions (Col. 2, lines 60-67 to Col. 3, lines 1-20).  Koellnberger teaches that these catalysts are useful as catalysts for hydrosilylation reactions in which activation is effected by means of ultraviolet or visible radiation.  
Suitable catalysts include:

    PNG
    media_image4.png
    602
    294
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    210
    298
    media_image5.png
    Greyscale

The sum of o and p is 3. (Col. 3-4 and Koellnberger – claim 1), this overlaps with the elected species of catalyst.
Koellnberger teaches addition-crosslinking silicone compositions.
It would have been prima facie obvious for a person of skill in the art before the effective filing date of the claimed invention to modify the teachings of Boardman with those of Koellnberger and substitute the platinum catalyst of Boardman with the platinum catalyst as taught by Koellnberger.  One of skill in the art would have recognized these catalysts to be functionally equivalent as they are both taught by the prior art to be used for the same purpose (hydrosilation reactions in which activation is effected by means of ultraviolet or visible radiation) and its prima facie obvious to substitute one functionally equivalent catalyst for another.  One of skill in the art would have a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 
While the art fails to teach the composition to be used for topical application to skin and does not teach it to be a cosmetic or pharmaceutical composition, these are recitations of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the composition of the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitations.  The composition of the prior art is taught to be used as an impression material for dental applications (i.e. use in the mouth) and is therefore expected to be capable of being applied to the skin and is capable of being a cosmetic or pharmaceutical composition absent factual evidence to the contrary.

Claims 1-2, 4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 2007/0142575), Boardman (US 4,916,169) and Greaves (US2015/0320667). Zheng is cited on the 11/30/2021 IDS.
The instant claims are directed to a composition, for topical application to the skin, comprising a polymer precursor and a polymerization catalyst, in the presence of which the polymer precursor polymerizes under the action of light.  
Zheng discloses compositions and methods for the in situ formation of hydrosilylation (addition) cross-linked organosiloxane films are disclosed. The disclosed films are long-lasting, flexible, transfer-resistant, and water-proof. The film-forming compositions generally comprise alkoxy-terminated organosiloxane polymers and a catalyst and are useful for formulating cosmetics and personal care products.
Zheng teaches a method for forming an elastomeric film on a body comprising: applying to said body, a siloxane polymer and a hydrosilane in the presence of a cross-linking catalyst; said siloxane polymer having at least two alkenyl-functionalized terminal groups or alkenyl-functionalized side chains; said hydrosilane having at least two Si—H units; wherein said cross-linking catalyst induces in situ cross-linking of said siloxane polymer through the addition reaction of said hydrosilane to said terminal groups or side chains to provide a highly elastomeric, water-resistant, oil-resistant and durable film thereon; wherein the crosslinking catalyst comprises platinum (Zheng – claims 1 and 7).
The hydrosilane polymer is taught to typically have the structure shown in formula II: 

    PNG
    media_image1.png
    141
    457
    media_image1.png
    Greyscale
 , wherein the hydrosilane comprises at least 2 silicone bonded hydrogen atoms in each molecule and wherein R1*-R6* can be selected from vinyl or alkyenyl groups, which provides a polyorganohydrosiloxane which overlaps with the polymer as recited by instant claims 2 and 4b.
Zheng further teaches that the composition can comprise pigment/powder fillers, such as cellulose powders [0064], reading on particle phase of instant claim 8, and pearling pigments, reading on pearlescent pigments as recited by instant claim 9.
Zheng further teaches that one-part systems can be formulated where all three components are present in admixture along with a hydrosilylation inhibitor which prevents the cross-linking reaction from occurring prior to the occurrence of a triggering event, such as evaporation or sublimation of the inhibitor, temperature increase, pH change, photo-activation and the like [0053], therefore, it would have been prima facie obvious to formulate the composition of Zheng as a one-part system, wherein the crosslinking reaction is triggered by photo-activation (i.e. light).
However, Zheng does not teach the platinum catalyst to be capable of being activated by light.
Boardman discloses a process for the addition of compounds containing silicon-bonded hydrogen to compounds containing aliphatic unsaturation and compositions suitable for said process. The process is activated by visible radiation and is conducted in the presence of a platinum complex having one cyclopentadienyl group that is eta-bonded to the platinum atom and three aliphatic groups that are sigma-bonded to the platinum atom and a sensitizer that is capable of absorbing visible light and is capable of transferring energy to said platinum complex such that the hydrosilation reaction is initiated upon exposure to visible light.
Boardman teaches the use of a platinum complex of formula (reading on chemical substance).

    PNG
    media_image3.png
    494
    689
    media_image3.png
    Greyscale
,
Boardman teaches that the composition can further comprise a sensitizer, such as 2-isopropylthioxanthone (Boardman – claim 9), reading on instant claims 6-7.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the teachings of Zheng with those of Boardman and use the platinum catalyst of Boardman in the composition of Zheng as Boardman teaches this platinum catalyst to be suitable for use in composition wherein the crosslinking reactions are initiated by light and are followed by addition polymerization.  One of skill in the art would have been further motivated to add a sensitizer, such as 2-isopropylthioxanthone, to the composition as Boardman teaches this  compound capable of absorbing visible light and is capable of transferring energy to said platinum complex such that the hydrosilation reaction is initiated upon exposure to visible light.  One of skill in the art would have a reasonable expectation of success as both Zheng and Boardman teaches addition polymerization reactions which can be activated by light and both teach the use of platinum catalysts, furthermore Greaves demonstrates that 2-isopropylthioxanthone is suitable for use in polymerization reactions on the body (Abs and Table 1).
Claims 1-2, 4, 5 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 2007/0142575), Boardman (US 4,916,169) and Greaves (US2015/0320667), as applied to claims 1-2, 4 and 6-9 above, and further in view of Koellnberger (US 8,088,878).
As discussed above, the prior art makes obvious the limitations of instant claims 1-2, 4 and 6-9, however, they do not teach the catalyst of instant claim 5.
Koellnberger discloses η-cyclopentadienyl-tri(σ-hydrocarbyl) platinum compounds in which the cyclopentadienyl ring is linked to a hydrolysable silyl group by an alkylene group are effective light-activated hydrosilylation catalysts which are also non-volatile (Abs).
Koellnberger teaches these novel platinum catalysts to be activated by ultraviolet and/or visible radiation (Col. 1, lines 15-20). Koellnberger also teaches that the novel platinum catalysts do not have the same disadvantages, such as contribute to health risks due to inhalation, as compared to prior art compositions (Col. 2, lines 60-67 to Col. 3, lines 1-20).  Koellnberger teaches that these catalysts are useful as catalysts for hydrosilylation reactions in which activation is effected by means of ultraviolet or visible radiation.  
Suitable catalysts include:

    PNG
    media_image4.png
    602
    294
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    210
    298
    media_image5.png
    Greyscale

The sum of o and p is 3. (Col. 3-4 and Koellnberger – claim 1), this overlaps with the elected species of catalyst.
Koellnberger teaches addition-crosslinking silicone compositions.
It would have been prima facie obvious for a person of skill in the art before the effective filing date of the claimed invention to modify the teachings of the above references with those of Koellnberger and substitute the platinum catalyst as taught by Boardman with the platinum catalyst as taught by Koellnberger.  One of skill in the art would have recognized these catalysts to be functionally equivalent as they are both taught by the prior art to be used for the same purpose (hydrosilation reactions in which activation is effected by means of ultraviolet or visible radiation) and its prima facie obvious to substitute one functionally equivalent catalyst for another.  One of skill in the art would have a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613